Case 20-06176   Doc   Filed 08/13/20   Entered 08/13/20 12:41:45   Desc Main
                          Document     Page 1 of 5
Case 20-06176   Doc   Filed 08/13/20   Entered 08/13/20 12:41:45   Desc Main
                          Document     Page 2 of 5




                                                      13
             Case 20-06176           Doc      Filed 08/13/20        Entered 08/13/20 12:41:45      Desc Main
  Invoice Date                                    Document          Page 3 of 5                              Invoice Number
   04/20/2020




SN Servicing Corporation
323 Fifth Street
Eureka, CA 95501

RE: SN Servicing Corporation
vs. Jeffrey Pabst, Loan#
Case Ref Number: 20-0
                                          anover Park, IL 60133

Area of Law: Bankruptcy                                                                                Attorney: Bryant Jaquez

BILLING SUMMARY:
                                                               COSTS
DATE                      COST DESCRIPTION                                                                          AMOUNT
04/20/2020                Postage USPS Mail                                                                             $3.20


                                                                  FEES
DATE                      FEE DESCRIPTION                                                                           AMOUNT
04/17/2020                2019 Fannie Mae - Bankruptcy - Chapter 13 - Proof of claim                                  $550.00
04/17/2020                2019 Fannie Mae - Bankruptcy - Proof of Claim - Form 410/410A Loan Payment                  $250.00
                          History


                                                               TOTALS
DESCRIPTION                                                                                                         AMOUNT
Total Costs This Invoice                                                                                                $3.20
Total Fees This Invoice                                                                                              $800.00
Total Hourly Fees This Invoice                                                                                          $0.00
Total Amount Due This Invoice                                                                                        $803.20

                                            Thank you for the opportunity to be of service.
   Case 20-06176         Doc     Filed 08/13/20   Entered 08/13/20 12:41:45      Desc Main
                                     Document     Page 4 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:                                           Case No. 20-06176

 Jeffery Richard Pabst, Sr.
                                                  Chapter 13
 Michele Margaret Pabst

 Debtors.                                         Hon. Judge A. Benjamin Goldgar

                                  CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of
Postpetition Mortgage Fees, Expenses, and Charges upon the above-named parties by electronic
filing or, as noted below, by placing same in a properly addressed and sealed envelope, postage
prepaid, and depositing it in the United States Mail at 394 Wards Corner Rd., Suite 180,
Loveland, OH 45140 on August 13, 2020, before the hour of 5:00 p.m.

          Steven S Camp, Debtors’ Counsel
          ndil@geracilaw.com

          Scott Greenwood, Debtors’ Counsel
          ndil@geracilaw.com

          Marilyn O Marshall, Trustee
          courtdocs@chi13.com

          Patrick S Layng, U.S. Trustee
          ustpregion11.es.ecf@usdoj.gov

          Jeffery Richard Pabst, Sr., Debtor
          2171 Cedar Ave
          Hanover Park, IL 60133

          Michele Margaret Pabst, Debtor
          2171 Cedar Ave
          Hanover Park, IL 60133
  Case 20-06176     Doc   Filed 08/13/20   Entered 08/13/20 12:41:45    Desc Main
                              Document     Page 5 of 5



Dated: August 13, 2020                     Respectfully Submitted,

                                           /s/ Molly Slutsky Simons
                                           Molly Slutsky Simons (OH 0083702)
                                           Sottile & Barile, Attorneys at Law
                                           394 Wards Corner Road, Suite 180
                                           Loveland, OH 45140
                                           Phone: 513.444.4100
                                           Email: bankruptcy@sottileandbarile.com
                                           Attorney for Creditor
